Por cuanto la Ley No. 78 aprobada el 11 de mayo de 1928 exime de examen para el ejercicio de la abogacía a los gra-duados en universidad acreditada de Europa o de Estados Unidos que probaren a satisfacción de este tribunal que ban practicado durante cinco años por lo menos en algún bufete de un abogado autorizado para ejercer su profesión por el Tribunal Supremo de Puerto Rico;
Por cuanto el peticionario solicita que de acuerdo con esa ley lo admitamos al ejercicio de la profesión de abogado sin examen;
Por cuanto habiendo sido expedido al solicitante su título de abogado el 4 de junio de 1924 no habían transcurrido los cinco años anteriores a ella requeridos por la ley para dis-frutar de sus beneficios;
Por tanto, no ha lugar a admitir a José Ortiz Lecodet al ejercicio de la profesión de abogado sin examen.